Robinson, C. J.,
delivered the opinion of the Court.
By the Act of 1890, chap. 208, the question whether or not license should be granted for the sale of spirituous liquors in the Fifth Election District of Carroll County, known as “Freedom District,” was submitted to the qualified voters of said district; and at an election held in pursuance of this Act, a majority of the votes cast was against the granting of license.
At the January session of the Legislature of 1892, chapter 423, an Act known as “High License Law” was passed. This Act is entitled “An Act to regulate the sale, and the granting of license for the sale of spirituous and fermented liquors in Carroll County,” and it provides, in the first place, that any person desiring to obtain license to sell spirituous or fermented liquors in Carroll County, shall file an application in writing with the clerk of the Circuit Court, to which shall be annexed a certificate signed by at least nine reputable freeholders, bona fide residents of the neighborhood in which the applicant proposes to conduct his business, each of whom shall certify that the applicant is in their judgment a proper person to have the privilege of selling spirituous liquors. Thereupon the clerk is required to publish, in some newspaper in the county, notice of such application, and if any person shall file with the clerk any reason why license should not be granted to the applicant, the Judge of the Circuit Court *576shall hear and determine whether license shall be issued to the applicant. And then the Aot provides the amount to be paidfor licenses issued in pursuance of its provisions, the said amount varying from one hundred to three hundred and fifty dollars. The Act further provides that “all Acts or parts of Acts inconsistent with the provisions of this Act he and the same are hereby repealed.”
The traverser was indicted for selling spirituous liquors in the Fifth Election District of Carroll County, known as “Freedom District, ” and at the trial offered in evidence a license for the sale of spirituous liquors in said district, issued to him by the clerk of the Circuit Court in pursuance of the Act of 1892. The Court refused to allow the license to be offered in evidence, and to this ruling the traverser excepted. So, the question depends entirely upon whether the Local Option Act of 1890, for that district is repealed by the subsequent Act of 1892, known as the High License Law. And it seems to us there oxight not to be any difficulty as to this question. The Act of 1892 is, as we have seen, entitled “An Act to regulate the sale and the granting of license for the sale of spirituous and fermented liquors in Carroll County.” It then provides how, and in what manner, license shall be granted, and no part of the county is excepted from its operation. And to prevent any misconstruction as to its meaning and operation, it provides in express terms, that Acts inconsistent with its provisions “are hereby repealed.” And if the Legislature meant, by the Act of 1892, to provide a new law regulating the issuing of license for the sale of spirituous liquors for the entire county, — and such seems to us to have been the intention, — then this Act is inconsistent with, and repugnant to, the former Act of 1890, which prohibited the issuing of license for the sale of spirituous liquors in “Freedom District.” And, this being so, the Act of 1892, must necessarily operate as a repeal *577of the former Act of 1890. No principle is better established than that a subsequent Act, tvhich is inconsistent with, and repugnant to, a former Act operates as a repeal of the former Act, even though it does not so provide in express terms.
(Decided 8th February, 1894.)

Ruling reversed, and new trial awarded.